The election of Gideon Foster, Samuel Page, and Nathan Felton, returned as members from the town of Danvers, was controverted by Aaron Putnam and others, on the ground, that the town did not contain a sufficient number of ratable polls, to entitle it to send three representatives.2
The committee on elections reported the following statement of facts3 in this case :—
1. It appears, that, at the time of the election of the sitting members, the town of Danvers assessed a poll tax on five hundred and seventy-eight polls;
2. It appears, by a certificate from the assessors of Danvers, that, in addition to the polls rated as above, seventy-three other persons were abated of their poll tax, on account of old age, infirmity, &e.; and
3. It appears, by the resolution, which passed the legislature, at the time of the last valuation, fixing the number of ratable polls of the several towns, that the town of Danvers was fixed at six hundred and three.
The committee, upon this statement of facts, requested the house to determine the following questions resulting therefrom, as well for the general government of the committee in other cases, as to determine the present case:—
*501. Is the constitutional number of polls, on which any town is entitled to calculate its right of representation, the number of polls actually taxed therein at the time of the election ?
2. Or is the number abated to constitute a part of the constitutional number of ratable polls ?
3. Is the number of polls, fixed against each town, at the time of a general valuation, and by which it is uniformly taxed to the commonwealth, the fixed standard of its representation during the same period ?
A time was assigned for the consideration of this report, and after deliberation thcvnipon, it was
“ Resolved, That d i rhe sense of the house, that the extent of the right of rt presentation, as given to the towns and districts of the commonwealth, by the constitution thereof, is to be regulated by the number of ratable polls, actually existing in the towns and districts to be represented, at the time of any election; and
Resolved, That, in the number of ratable polls, mentioned in the constitution, as a role, by which to determine the extent of the right of representation, was intended to be included the whole number of free male inhabitants of the age of sixteen years and upwards, who are not by law exempted from taxation.”
The town of Danvers, according to this decision, containing six hundred and fifty-one ratable polls, the election therein was confirmed.1

 Same, 20.


 Same, 29.


 26 J. H. 31, 33.